Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-166 are cancelled.  Claims 167-192 are pending.

Priority
This application is a CON of 17/667,748 02/09/2022, 17/667,748 has PRO 63/285,916 12/03/2021, 17/667,748 has PRO 63/211,412 06/16/2021, 17/667,748 has PRO 63/151,429 02/19/2021, 17/667,748 is a CIP of 17/115,833 12/09/2020, 17/115,833 is a CON of 15/917,013 03/09/2018 ABN, 15/917,013 has PRO 62/593,629 12/01/2017, 15/917,013 has PRO 62/483,289 04/07/2017, 15/917,013 has PRO 62/470,565 03/13/2017, and 15/917,013 has PRO 62/469,337 03/09/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 167-192 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (WO 2015/061665 A1), in view of the History of Changes for Study: NCT02365649 (hereinafter the clinical trial; February 3, 2016), and further in view of Jones et al. (US 2020/0197295 A1).
The instant claims are generally drawn to a method of treating moderately to severely active ulcerative colitis, including refractory ulcerative colitis, in an adult comprising orally administering an induction dose of 45 mg of upadacitinib once daily for 8 weeks and a maintenance dose of 15 or 30 mg of upadacitinib once daily (related to claim 171), wherein the patient achieves clinical remission per Adapted Mayo Score at 8 weeks after the administration of the initial induction dose of 45 mg of upadacitinib (related to claims 168, 172, and 175) and at 52 weeks after the administration of the initial maintenance dose of 15 or 30 mg of upadacitinib (related to claims 169 and 173), wherein the adult patient had an inadequate response or intolerance to a previous treatment with an anti-TNF agent (related to claim 170, 174, 176, 179, 182, 185, 188, and 191), wherein the treatment is statistically significantly superior to placebo (related to claim 175, 178, 181, 184), and wherein the statistically significantly greater percentage of patients achieving clinical remission per Adapted Mayo Score has a p value of less than 0.001 (related to claim 177, 180, 183, 186, 189, 192).
Voss et al. discloses the treatment of moderately to severely active ulcerative colitis in patients who have lost response to, or were intolerant to, TNF blockers (inadequate response or intolerance to a previous treatment with an anti-TNF agent; see, for example, F. Ulcerative Colitis (UC) on pp. 49 and 50, claims 5 and 27, and the whole document) comprising administering the JAK inhibitor Compound 1 (i.e. (3S,4R)-3-ethyl-4-(3H-imidazo[1,2-a ]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide/upadacitinib; see, for example, claim 1 and throughout) wherein the compound is administered to the human twice daily, each time at a dose of about 3-24 mg (e.g., 3, 6, 9, 12, 18, or 24 mg) of free base equivalent of the compound or once daily (The Examiner calculates that the disclosed range is about 6-48 mg per day and includes 12, 18, 36, and 48 mg per day bracketing the ranges instantly claimed; see, for example, pg. 10, second to last paragraph) in a the treatment period that can be 14 days, at least one month, 3 months, 6 months, 9 months, 1 year, 2 years, 5 years, 10 years, 20 years, 50 years etc. (see, for example, pg. 25 third paragraph) that can be adjusted by those of skill in the art as they see fit (see, for example, pg. 51, last paragraph) to provide clinical response (see, for example, pg. 49, fifth paragraph), such as clinical remission including as shown by a Mayo score at a specified treatment period, such as at week 1, 2, 4, 8, 12, or 16 after the commencement of treatment (see, for example, F. Ulcerative Colitis (UC) on pp. 49 and 50).  Voss et al. further clarifies that statistical significance is manifested by a p value of less than 0.01, and that statistical significance can be measured as compared to placebo (see, for example, pg. 46 second paragraph).
Voss et al. does not specifically disclose the instantly claimed dosing and schedule, or Adapted Mayo Score with a p value of less than 0.001.
The clinical trial discloses a study of ABT-494 (i.e. upadacitinib) for the induction of both symptomatic and endoscopic remission in subjects with moderately to severely active Crohn's disease (i.e. a GI tract disease that affects the colon) who have inadequately responded to or are intolerant to anti-TNF therapy (see, for example, the Study Identification pg. 2 and the whole document) wherein a dosing study was performed to determine appropriate induction dosing, maintenance dosing, and schedules for treatment with ABT-494 (see, for example, the whole document).  Thus, the clinical trial discloses the dose optimization of an induction dose followed by a maintenance dose, and measurement to determine efficacy and remission.
Jones et al. discloses the treatment of ulcerative colitis (see, for example, the Examples, the claims, and the whole document) comprising administering JAK inhibitors (see, for example, the title, abstract, Examples, claims, and throughout) such as upadacitinib (i.e. (3S,4R)-3-ethyl-4-(3H-imidazo[1,2-a ]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide; see, for example, [0306] and [0318]).  Jones et al. further teaches the use of induction and maintenance dosing, including dosing once a day (see, for example, [0942]-[0945], [0987]-[0994], and throughout).
It would have been obvious to one of ordinary skill to treat ulcerative colitis with upadacitinib in the instantly claimed dosing and schedule, and with the instant measurement parameters.
One of ordinary skill would have been motivated to treat ulcerative colitis because the prior art teaches that JAK inhibitors, like upadacitinib, are useful for the treatment of bowel issues in general, and specifically contemplate the use of the JAK inhibitor upadacitinib to treat ulcerative colitis.  One of ordinary skill would have applied the teachings of the prior art and would have treated ulcerative colitis with upadacitinib with a reasonable expectation of success.
One of ordinary skill would have been motivated to treat ulcerative colitis with upadacitinib in the instantly claimed dosing and schedule because the prior art discloses general dosing and schedule guidelines for upadacitinib, that the dosing and schedule should be adjusted, and that clinical trials were undertaken to determine the appropriate dosing and schedule for treatment and maintenance with upadacitinib.  One of ordinary skill in the art would have adjusted the dosing and treatment as taught by the prior art, including to the instantly claimed amounts and schedule, during the routine optimization of the method of treatment and would have done so with a reasonable expectation of success in making an improved treatment of ulcerative colitis with upadacitinib.
One of ordinary skill in the art would have used the instant measurement parameters because the prior art discloses the use of the same techniques, generally discloses measurement values, and those of skill in the art understand what typical results are to be expected in a successful treatment paradigm.  One of ordinary skill would have optimized the treatment of ulcerative colitis with upadacitinib, including to wherein the results were within the claimed parameters (e.g. to remission per Adapted Mayo Score has a p value of less than 0.001), during the routine optimization of the method of treatment, and would have done so with a reasonable expectation of success.  Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
With respect to the limitation drawn to the ulcerative colitis being refractory, the prior art makes the treatment of ulcerative colitis with upadacitinib obvious, and contemplates the treatment of patients who had a history of previously failed treatment (e.g. with TNF blockers).  Those of skill in the art know that one of the benefits of novel treatment paradigms is the potential successful treatment of previously untreatable patients; e.g. refractory patients.  One of ordinary skill would have applied the general teachings of the treatment of ulcerative colitis with upadacitinib to the patient sub-population of those with refractory ulcerative colitis, and would have done so with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 167-192 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 104-128 of copending Application No. 17/115,833 in view of the History of Changes for Study: NCT02365649 (hereinafter the clinical trial; February 3, 2016). 
 The instant claims are generally drawn to a method of treating moderately to severely active ulcerative colitis in an adult comprising orally administering an induction dose of 45 mg of upadacitinib once daily for 8 weeks and a maintenance dose of 15 or 30 mg of upadacitinib once daily.
 The copending claims are generally drawn to a method of treating moderately to severely active ulcerative colitis in an adult comprising orally administering dose of 45 mg of upadacitinib once daily for 8 weeks.
The copending claims do not specifically disclose the lower maintenance dose.
The clinical trial discloses a study of ABT-494 (i.e. upadacitinib) for the induction of both symptomatic and endoscopic remission in subjects with moderately to severely active Crohn's disease who have inadequately responded to or are intolerant to anti-TNF therapy (see, for example, the Study Identification pg. 2 and the whole document) wherein a dosing study was performed to determine appropriate induction dosing, maintenance dosing, and schedules for treatment with ABT-494 (see, for example, the whole document).  Thus, the clinical trial discloses the dose optimization of an induction dose followed by a maintenance dose, and measurement to determine efficacy and remission.
Thus, the combined prior art teaches the instant treatment paradigm, and that the use of upadacitinib for lower GI disease states was known to be applied with a higher induction dose and a lower maintenance dose.  Therefore, the instant claims are obvious in light of the copending claims.
This is a provisional nonstatutory double patenting rejection.

Claims 167-192 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 167-192 of copending Application No. 17/667,748. Although the claims at issue are not identical, they are not patentably distinct from each other.
Both the instant and the copending claims are generally drawn to a method of treating moderately to severely active ulcerative colitis in an adult comprising orally administering an induction dose of 45 mg of upadacitinib once daily for 8 weeks and a maintenance dose of 15 or 30 mg of upadacitinib once daily.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-166 are cancelled.  Claims 167-192 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627